Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment After-Final, received 3/10/2021, has been entered. 

Allowable Subject Matter
Claims 17-19, 21-25 and 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, especially closest prior art reference VonMalm et al. (US Pub. No. 2015/0279902A1), fails to teach or suggest wherein the growth substrate is removed prior to arranging the semiconductor layer sequence on the connection carrier, as recited in claim 17; or wherein filling the spacings between the first contact points comprises completely covering the first contact points, then removing the growth substrate, and then exposing the first contact points after removing the growth substrate, as recited in claim 31.  
Dependent claims 18-19, 21-25 and 32-36 are allowable because of their dependence on one of allowable independent claims 17 and 31.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/15/2021